Citation Nr: 0215052	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  01-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


Entitlement to a compensable evaluation for otitis externa.

(The issue of entitlement to a compensable evaluation for 
left ear hearing loss, will be discussed in a later decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1938 to May 1940, 
and from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which continued the evaluation for 
the veteran's left ear hearing loss and otitis externa as 
zero percent disabling, each, and granted an increased rating 
to 10 percent for partial amputation of the distal phalanx of 
the right index finger.

In June 2002, a hearing was held by videoconference before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
2002).  A transcript is of record.  

The veteran has withdrawn the issue of an increased rating 
for partial amputation of the distal phalanx of the right 
index finger so that issue is not before the Board.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for left ear 
hearing loss, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the requested development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  There is no competent medical evidence showing current or 
recent otitis media and recent ear symptoms have not required 
medical treatment and have not been diagnosed as otitis 
externa.


CONCLUSION OF LAW

The criteria for a compensable evaluation for otitis externa 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§  4.3, 4.7, 4.87, Diagnostic Code 6210 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a May 2001 letter of 
the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was notified 
of the reasons and bases for the denial of his claim in the 
January 2001 rating decision, and the May 2001 statement of 
the case.  VA must also inform the veteran which evidence VA 
will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This was accomplished in the May 2001 letter to the 
veteran.  Thus, the Board finds that VA has complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The veteran 
indicated in a June 2002 personal hearing that he has not 
sought treatment for his otitis externa; thus, there are no 
records of treatment to obtain.  The RO provided the veteran 
an examination of his ears in August 2000.  The veteran has 
not identified any additional available evidence that might 
aid his claim.  The Board further notes that the veteran has 
been afforded opportunity to present evidence and argument in 
support of his claim in written statements to VA and at a 
hearing by videoconference before the undersigned.  There is 
sufficient evidence of record to decide the claim, and VA has 
satisfied its duties to notify and to assist the veteran.

Factual Background

Otitis externa has been rated zero percent disabling from May 
1946.  Pursuant to the veteran's claim for increase he was 
provided a VA fee-basis audiology evaluation and medical 
examination in August 2000.  The medical examiner, a board 
certified otolaryngologist, noted that on examination, the 
ears, including the external ear canals, were normal.

The veteran was also provided a VA fee-basis general medical 
examination in August 2000.  The examiner noted that the ears 
were clear, with intact tympanic membranes, and no evidence 
of mastoid bone tenderness.  The external ear canals were 
intact.

At a June 2002 personal hearing, the veteran testified that 
he experienced ear infections at least twice a month, 
accompanied by pain and itching.  He testified that he did 
not seek treatment for these infections and treated them 
himself with warm oil.  He described this as a common 
practice to treat earache, and not something he had been told 
to do.  Transcript.

At the hearing, the veteran also submitted the results of an 
April 2001 private audiology examination.  The examiner noted 
that there was no evidence of middle ear pathology at this 
time. 

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2001).  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirement for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3  (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

The veteran is current assigned a zero percent rating under 
Diagnostic Code 6210.  This diagnostic code contemplates 
chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment for a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6210.  There is no higher evaluation possible 
under this diagnostic code.  

In the August 2000 VA audiological examination, the examiner 
noted that there was no evidence of otitis externa.  On the 
VA general examination, the examiner noted that the ears were 
clear and the external ear canals were intact.  Additionally, 
the private examination report of April 2001 does not note 
any external ear pathology.  

Thus, the medical evidence shows that at the time the ears 
were examined, there was no otitis externa.  The veteran 
testified in his personal hearing that he has ear infections 
at least twice a month, accompanied by pain and itching.  
However, the criteria for a 10 percent rating contemplate a 
symptomatic disorder that requires frequent and prolonged 
treatment.  Notwithstanding the fact that the veteran may 
treat his earaches with warm oil and sometimes his left ear 
itches inside, the medical evidence of record does not show 
current or recent otitis externa and he is not competent, as 
a lay person, to establish that any ear symptoms are 
manifestations of otitis externa rather that some other ear 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He 
admittedly has not sought medical treatment for his ear 
complaints and his own self-remedy, without the direction of 
a doctor, is not "treatment" within the meaning of the 
applicable regulation.  Otitis externa is appropriately rated 
at the zero percent level of disability.  See 38 C.F.R. 
§ 4.31.  The preponderance of the evidence is against the 
claim for a higher evaluation for otitis externa so the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.


ORDER

A compensable evaluation for otitis externa is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

